Exhibit 10.2

 

EXECUTION VERSION

 

SECURITY AND PLEDGE AGREEMENT

 

THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of May
5, 2017 among TOPBUILD CORP., a Delaware corporation  (the “Borrower”), the
other parties identified as “Grantors” on the signature pages hereto and such
other parties that may become Grantors hereunder after the date hereof (together
with the Borrower, each individually a “Grantor”, and collectively, the
“Grantors”) and BANK OF AMERICA, N.A., in its capacity as administrative agent
(in such capacity, the “Administrative Agent”) for the Secured Parties.

 

RECITALS

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, extended, restated, renewed, replaced, or supplemented
from time to time, the “Credit Agreement”) among the Borrower, the Guarantors,
the Lenders party thereto and the Administrative Agent, the Lenders have agreed
to make Loans and issue Letters of Credit upon the terms and subject to the
conditions set forth therein; and

 

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.         Definitions.

 

(a)    Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.  With reference to this
Agreement, unless otherwise specified herein:  (i) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (v) any definition of, or reference to, any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, this Agreement, (ix) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (x) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements

 







--------------------------------------------------------------------------------

 



and other writings, however evidenced, whether in physical or electronic form,
(xi) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”, (xii) Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Agreement and
(xiii) where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

(b)    The following terms shall have the meanings set forth in the UCC (defined
below):  Accession, Account, Account Debtor, Adverse Claim, As-Extracted
Collateral, Certificated Security, Chattel Paper, Consumer Goods, Deposit
Account, Document, Electronic Chattel Paper, Equipment, Farm Products, Financial
Asset, Fixtures, General Intangible, Goods, Instrument, Inventory, Investment
Company Security, Investment Property, Manufactured Home, Payment Intangible,
Proceeds, Securities Account, Securities Intermediary, Security, Software,
Supporting Obligation and Tangible Chattel Paper.

 

(c)    In addition, the following terms shall have the meanings set forth below:

 

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C.  Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

 

“Copyright License” means any agreement now or hereafter in existence, providing
for the grant by, or to, any rights (including, without limitation, the grant of
rights for a party to be designated as an author or owner and/or to enforce,
defend, use, display, copy, manufacture, distribute, exploit and sell, make
derivative works, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Copyright.

 

“Copyrights” means, collectively, all of the following of any Grantor: (i) all
copyrights, works of authorship protectable by copyright, copyright
registrations and copyright applications anywhere in the world, (ii) all
derivative works, counterparts, extensions and renewals of any of the foregoing,
(iii) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to any of the foregoing,
including, without limitation, damages or payments for past, present and future
infringements, violations or misappropriations of any of the foregoing, (iv) the
right to sue for past, present and future infringements, violations or
misappropriations of any of the foregoing and (v) all rights corresponding to
any of the foregoing throughout the world.

 





2

--------------------------------------------------------------------------------

 



“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor.

 

“Intellectual Property” means, collectively, all of the following of any
Grantor: (i)  all systems software and applications software (including source
code and object code), all documentation for such software, including, without
limitation, user manuals, flowcharts, functional specifications, operations
manuals, and all formulas, processes, ideas and know-how embodied in any of the
foregoing, (ii) concepts, discoveries, improvements and ideas, know-how,
technology, reports, design information, trade secrets, practices,
specifications, test procedures, maintenance manuals, research and development,
inventions (whether or not patentable), blueprints, drawings, data, customer
lists, catalogs, and all physical embodiments of any of the foregoing, (iii)
Patents and Patent Licenses, Copyrights and Copyright Licenses, Trademarks and
Trademark Licenses and (iv) other agreements with respect to any rights in any
of the items described in the foregoing clauses (i), (ii), and (iii).

 

“Issuer” means the issuer of any Pledged Equity.

 

“Patent License” means any agreement, now or hereafter in existence, providing
for the grant by, or to, any Grantor of any rights (including, without
limitation, the right for a party to be designated as an owner and/or to
enforce, defend, make, have made, make improvements, manufacture, use, sell,
import, export, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Patent.

 

“Patents” means collectively, all of the following of any Grantor: (i) all
patents, all inventions and patent applications anywhere in the world, (ii) all
improvements, counterparts, reissues, divisional, re-examinations, extensions,
continuations (in whole or in part) and renewals of any of the foregoing and
improvements thereon, (iii) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements, violations or misappropriations of any of the
foregoing, (iv) the right to sue for past, present and future infringements,
violations or misappropriations of any of the foregoing and (v) all rights
corresponding to any of the foregoing throughout the world.

 

“Pledged Equity” means, with respect to each Grantor, (i) 100% of the issued and
outstanding Equity Interests of each Material Subsidiary of the Borrower that is
directly owned by such Grantor and (ii) 65% (or such greater percentage that,
due to a change in an applicable Law after the date hereof, (A) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956‑2(c)(2)) and 100% of the issued

 





3

--------------------------------------------------------------------------------

 



and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956‑2(c)(2)) in each Foreign Subsidiary of the
Borrower that is directly owned by such Grantor, including the Equity Interests
of the Subsidiaries owned by such Grantor as set forth on Schedule 5.13(b) to
the Credit Agreement (as updated from time to time in accordance with the Credit
Agreement) and excluding any Equity Interests constituting Excluded Property, in
each case together with the certificates (or other agreements or instruments),
if any, representing such shares, and all options and other rights, contractual
or otherwise, with respect thereto, including, but not limited to, the
following:

 

(1)    all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

 

(2)    in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Grantor and is a Material Subsidiary or Foreign Subsidiary.

 

“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights in (including,
without limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) covered in whole, or in part, by a Trademark.

 

“Trademarks” means, collectively, all of the following of any Grantor: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each United States application to register any trademark
or service mark prior to the filing under applicable Law of a verified statement
of use for such trademark or service mark) anywhere in the world, (ii) all
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements,
violations, dilutions or misappropriations of any of the foregoing, (iv) the
right to sue for past, present or future infringements, violations, dilutions or
misappropriations of any of the foregoing and (v) all rights corresponding to
any of the foregoing (including the goodwill of the business associated
therewith) throughout the world.

 

 “Vessel” means any watercraft or other artificial contrivance used, or capable
of being used, as a means of transportation on water (including, without
limitation, those whose primary purpose is the maritime transportation of cargo
or which are otherwise

 





4

--------------------------------------------------------------------------------

 



engaged, used or useful in any business activities of the Grantors) which are
owned by and registered (or to be owned and registered) in the name of any of
the Grantors, including, without limitation, any Vessel leased or otherwise
registered in the foregoing parties’ names, pursuant to a lease or other
operating agreement constituting a capital lease obligation, in each case
together with all related spares, equipment and any additional improvements,
vessel owned, bareboat chartered or operated by a Grantor other than Vessels
owned by an entity other than a Grantor and which are managed under Vessel
management agreements.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

 

“USPTO” means the United States Patent and Trademark Office.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2.         Grant of Security Interest in the Collateral.  To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):  (a) all Accounts;  (b) all cash,
currency and Cash Equivalents; (c) all Chattel Paper (including Electronic
Chattel Paper and Tangible Chattel Paper); (d) all Deposit Accounts; (e) all
Documents; (f) all Equipment; (g) all Fixtures; (h) all General Intangibles; (i)
all Goods; (j) all Instruments; (k)  all Intellectual Property; (l) all
Inventory; (m) all Investment Property; (n) all Payment Intangibles; (o) all
Pledged Equity; (p) all Securities Accounts; (q) all Software; (r) all
Supporting Obligations; (s) all books and records pertaining to the Collateral;
(t) all Accessions and all Proceeds and products of any and all of the foregoing
and (u) all other personal property of any kind or type whatsoever now or
hereafter owned by such Grantor or as to which such Grantor now or hereafter has
the power to transfer interest therein.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to and the term
“Collateral” shall not include (a) Excluded Property, (b) any General
Intangible, permit, lease, license, contract or other Instrument of a Grantor to
the extent the grant of a security interest in such General Intangible, permit,
lease, license, contract or other Instrument in the manner contemplated by this
Agreement, under the terms thereof or under applicable Law, is prohibited and
would result in the termination thereof or give the other parties thereto the
right to terminate, accelerate or otherwise alter such Grantor’s rights, titles
and interests thereunder (including upon the giving of notice or the lapse of
time or both) or (c) any United States intent-to-use trademark applications to
the extent that, and solely during the period in which the grant of a security
interest therein would impair the validity or enforceability of or render void
or result in the cancellation of, any registration issued as a result of such
intent-to-use trademark applications under applicable Law; provided that upon

 





5

--------------------------------------------------------------------------------

 



submission and acceptance by the USPTO of an amendment to allege pursuant to 15
U.S.C. Section 1060(a) or any successor provision), such intent-to-use trademark
application shall be considered Collateral; provided,  further that (i) any such
limitation described in the foregoing clause (b) on the security interests
granted hereunder shall only apply to the extent that  any such prohibition or
right to terminate or accelerate or alter the Grantor’s rights could not be
rendered ineffective pursuant to the UCC or any other applicable Law (including
Debtor Relief Laws) or principles of equity and (ii) in the event of the
termination or elimination of any such prohibition or right or the requirement
for any consent contained in any applicable Law, General Intangible, permit,
lease, license, contract or other Instrument, to the extent sufficient to permit
any such item to become Collateral hereunder, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible, permit, lease, license, contract or other
Instrument shall be automatically and simultaneously granted hereunder and shall
be included as Collateral hereunder.

 

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (a) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (b) is not to be
construed as an assignment of any Intellectual Property.

 

3.         Representations and Warranties.  Each Grantor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that:

 

(a)       Ownership.  Each Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.  To
the knowledge of each Grantor, there exists no Adverse Claim with respect to the
Pledged Equity of such Grantor.

 

(b)       Security Interest/Priority.  This Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral of such Grantor and, when properly perfected by
filing under the UCC, shall constitute a valid and perfected, first priority
security interest in such Collateral (including all uncertificated Pledged
Equity consisting of limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted
Encumbrances.  No Grantor has authenticated any agreement authorizing any
secured party thereunder to file a financing statement, except to perfect
Permitted Encumbrances.  The taking of possession by the Administrative Agent of
the certificated securities (if any) evidencing the Pledged Equity and all other
Instruments constituting Collateral will perfect and establish the first
priority of the Administrative Agent’s security interest in all the Pledged
Equity evidenced by such certificated securities and such Instruments.  With
respect to any Collateral consisting of a Deposit Account, Securities
Entitlement or held in a Securities Account, upon execution and delivery by the
applicable Grantor, the applicable Securities Intermediary and the
Administrative Agent of an agreement granting control to the Administrative
Agent over such Collateral, the Administrative Agent shall have a valid and
perfected, first priority security interest in such Collateral subject to
Permitted Encumbrances.

 





6

--------------------------------------------------------------------------------

 



(c)       Types of Collateral.  None of the Collateral consists of, or is the
Proceeds of, (i) As-Extracted Collateral, (ii) Consumer Goods, (iii) Farm
Products, (iv) Manufactured Homes, (v) standing timber, (vi) an aircraft,
airframe, aircraft engine or related property, (vii) an aircraft leasehold
interest, (viii) a Vessel or (ix) any other interest in or to any of the
foregoing.

 

(d)       Accounts.  (i) Each Account of the Grantors constituting Collateral
and the papers and documents relating thereto are genuine and in all material
respects what they purport to be, (ii) each Account arises out of (A) a bona
fide sale of goods sold and delivered by such Grantor (or is in the process of
being delivered) or (B) services theretofore actually rendered by such Grantor
to, the account debtor named therein, (iii) no Account of a Grantor is evidenced
by any Instrument or Chattel Paper unless such Instrument or Chattel Paper, to
the extent constituting Collateral and requested by the Administrative Agent in
accordance with this Agreement, has been endorsed over and delivered to, or
submitted to the control of, the Administrative Agent, (iv) no surety bond was
required or given by or on behalf of the Grantors in connection with any Account
of a Grantor or the contracts or purchase orders out of which they arose, (v)
the right to receive payment under each Account constituting Collateral is
assignable and (vi) no Account Debtor has any defense, set-off, claim or
counterclaim against any Grantor that can be asserted against the Administrative
Agent, whether in any proceeding to enforce the Administrative Agent’s rights in
the Collateral or otherwise, except defenses, setoffs, claims or counterclaims
that are not, in the aggregate, material to the value of such Account.

 

(e)       Equipment and Inventory.  With respect to any Equipment and/or
Inventory of a Grantor, each such Grantor has exclusive possession and control
of such Equipment and Inventory of such Grantor except for (i) Equipment leased
by such Grantor as a lessee, (ii) Equipment or Inventory in transit with common
carriers or out for repair or (iii) Equipment and/or Inventory in the possession
or control of a warehouseman, bailee or any agent or processor of such
Grantor.  Collateral consisting of Inventory is of good and merchantable
quality, free from material defects.  To the knowledge of such Grantor, none of
such Inventory is subject to any licensing, Patent, Trademark, trade name or
Copyright with any Person that restricts such Grantor’s ability to use,
manufacture, lease, sell or otherwise dispose of such Inventory.

 

(f)       Authorization of Pledged Equity.  All Pledged Equity (i) is duly
authorized and validly issued, (ii) is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights of any Person, (iii)
is beneficially owned as of record by a Grantor and (iv) constitute all the
issued and outstanding shares of all classes of the equity of such Issuer issued
to such Grantor.

 

(g)       No Other Equity Interests, Instruments, Etc.    As of the Closing
Date, no Grantor holds any Instruments, Documents or Tangible Chattel Paper
required to be pledged and delivered to the Administrative Agent pursuant to
Section 4(c)(i) of this Agreement.  All certificated securities, Instruments,
Documents and Tangible Chattel Paper constituting Collateral have been delivered
to the Administrative Agent to the

 





7

--------------------------------------------------------------------------------

 



extent (A) reasonably requested by the Administrative Agent or (B) as required
by the terms of this Agreement and the other Loan Documents.

 

(h)       Limited Liability Company Interests.  Except as previously disclosed
to the Administrative Agent, none of the Collateral consisting of an interest in
a limited liability company (i) is dealt in or traded on a securities exchange
or in a securities market, (ii) by its terms expressly provides that it is a
Security governed by Article 8 of the UCC, (iii) is an Investment Company
Security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset.

 

(i)       [Reserved.]

 

(j)       [Reserved.] 

 

(k)      [Reserved.] 

 

(l)       Copyrights, Patents and Trademarks.

 

(i)    All material patents, trademark registrations and copyright registrations
owned by such Grantor are subsisting, unexpired, have not been abandoned except
as otherwise permitted under the Loan Documents and are valid and enforceable.

 

(ii)   No holding, decision or judgment has been rendered by any Governmental
Authority with specific reference to any material Intellectual Property owned by
such Grantor that would limit, cancel or question the validity of such
Intellectual Property.

 

(iii)  All applications filed by such Grantor pertaining to the Copyrights,
Patents and Trademarks owned by such Grantor have been duly and properly filed,
and all required filings and payments pertaining to such Copyrights, Patents and
Trademarks have been duly and properly filed and paid except to the extent
otherwise permitted under the Loan Documents.

 

(iv)  Such Grantor has not made any assignment or agreement in conflict with the
security interest in the Intellectual Property of such Grantor hereunder.

 

(v)   Such Grantor and each of its Subsidiaries, own, or to their knowledge,
possess the right to use, all of the Intellectual Property that is reasonably
necessary for the operation of their respective businesses as currently operated
by them, without conflict with the rights of any other Person.

 

(vi)  To such Grantor’s knowledge, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed by such Grantor or any of its Subsidiaries infringes
upon any rights held by any other Person.

 





8

--------------------------------------------------------------------------------

 



(vii)  No proceeding, claim or litigation regarding any of the foregoing is
pending with respect to which such Grantor has received service of process or
otherwise has knowledge, or, to the knowledge of such Grantor, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

4.         Covenants. Each Grantor covenants that so long as any Lender shall
have any Commitment under the Credit Agreement, any Loan or other Obligation
(other than contingent indemnification obligations) shall remain unpaid or
unsatisfied, or any Letter of Credit that has not been Cash Collateralized shall
remain outstanding, that such Grantor shall:

 

(a)       Maintenance of Perfected Security Interest; Further Information.

 

(i)    Maintain the security interest created by this Agreement as a first
priority perfected security interest (subject only to Permitted Encumbrances)
and shall use commercially reasonable efforts to defend such security interest
against the claims and demands of all Persons whomsoever (other than the holders
of Permitted Encumbrances).

 

(ii)   From time to time furnish to the Administrative Agent, upon the
Administrative Agent’s reasonable request, statements and schedules further
identifying and describing the assets and property constituting Collateral of
such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

 

(b)       Required Notifications.  Each Grantor shall promptly (upon becoming
aware) notify the Administrative Agent, in writing, of any Lien (other than
Permitted Encumbrances) on any of the Collateral which would materially impair
the ability of the Administrative Agent to exercise any of its remedies
hereunder.

 

(c)       Perfection through Possession and Control.  

 

(i)    If any amount in excess of $3,000,000 payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper or Supporting Obligation, or if any property constituting
Collateral with a value in excess of $3,000,000 shall be stored or shipped
subject to a Document, ensure that such Instrument, Tangible Chattel Paper,
Supporting Obligation or Document is either in the possession of such Grantor at
all times or, if reasonably requested by the Administrative Agent to perfect its
security interest in such Collateral, is delivered to the Administrative Agent
duly endorsed in a manner reasonably satisfactory to the Administrative
Agent.  Such Grantor shall, upon Administrative Agent’s request, ensure that any
Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to the Administrative Agent indicating the Administrative Agent’s
security interest in such Tangible Chattel Paper.

 

(ii)   Deliver to the Administrative Agent promptly upon the receipt thereof by
or on behalf of a Grantor, all certificates and instruments constituting

 





9

--------------------------------------------------------------------------------

 



Pledged Equity. Prior to delivery to the Administrative Agent, all such
certificates constituting Pledged Equity shall be held in trust by such Grantor
for the benefit of the Administrative Agent pursuant hereto.  All such
certificates representing Pledged Equity shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in Exhibit A
hereto or other form reasonably acceptable to the Administrative Agent.

 

(iii)   If any Collateral shall consist of Deposit Accounts, Electronic Chattel
Paper, Securities Accounts or uncertificated Investment Property, use
commercially reasonable efforts to execute and deliver (and, with respect to any
Collateral consisting of a Securities Account or uncertificated Investment
Property, use commercially reasonable efforts to cause the Securities
Intermediary or the Issuer, as applicable, with respect to such Investment
Property to execute and deliver) to the Administrative Agent all control
agreements, assignments, instruments or other documents as reasonably requested
by the Administrative Agent for the purposes of obtaining and maintaining
Control of such Collateral to the extent required by Section 6.12 of the Credit
Agreement.  If any Collateral shall consist of Deposit Accounts or Securities
Accounts, comply with Section 6.12 of the Credit Agreement; provided, for the
sake of clarity, that the covenants in this Section 4(c)(iii) shall not apply to
the Excluded Accounts or to any other Excluded Property.

 

(d)       Filing of Financing Statements, Notices, etc.  Each Grantor shall
execute and deliver to the Administrative Agent and/or file such agreements,
assignments or instruments (including affidavits, notices, reaffirmations and
amendments and restatements of existing documents, as the Administrative Agent
may reasonably request) and do all such other things as the Administrative Agent
may reasonably request as necessary or appropriate (i) to assure to the
Administrative Agent its security interests hereunder, including (A) such
instruments as the Administrative Agent may from time to time reasonably request
in order to perfect and maintain the security interests granted hereunder in
accordance with the UCC, including, without limitation, financing statements
(including continuation statements), (B) with regard to Copyrights, a Notice of
Grant of Security Interest in Copyrights substantially in the form of Exhibit B
or other form reasonably acceptable to the Administrative Agent, (C) with regard
to Patents, a Notice of Grant of Security Interest in Patents for filing with
the USPTO substantially in the form of Exhibit C or other form reasonably
acceptable to the Administrative Agent and (D) with regard to Trademarks, a
Notice of Grant of Security Interest in Trademarks for filing with the USPTO
substantially in the form of Exhibit D or other reasonably form acceptable to
the Administrative Agent, (ii) to consummate the transactions contemplated
hereby and (iii) to otherwise protect and assure the Administrative Agent of its
rights and interests hereunder.  Furthermore, each Grantor also hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other Person whom the Administrative Agent may designate, as such
Grantor’s attorney in fact with full power and for the limited purpose to
prepare and file (and, to the extent applicable, sign) in the name of such
Grantor any financing statements, or amendments and supplements to financing
statements, renewal financing statements, notices or any similar documents

 





10

--------------------------------------------------------------------------------

 



which in the Administrative Agent’s reasonable discretion would be necessary or
appropriate in order to perfect and maintain perfection of the security
interests granted hereunder, such power, being coupled with an interest, being
and remaining irrevocable until the termination of this Agreement in accordance
with Section 10.  Each Grantor hereby agrees that a carbon, photographic or
other reproduction of this Agreement or any such financing statement is
sufficient for filing as a financing statement by the Administrative Agent
without notice thereof to such Grantor wherever the Administrative Agent may in
its sole reasonable discretion desire to file the same. 

 

(e)       Certain Collateral Held by Warehouseman, Bailee, etc.    

 

The Borrower shall use commercially reasonably efforts to enter into a landlord
waiver in form and substance reasonably satisfactory to the Administrative Agent
with respect to the Borrower’s leased property of 475 N. Williamson Boulevard,
Daytona Beach, Florida 32114. 

 

(f)       Treatment of Accounts.  Not grant or extend the time for payment of
any Account constituting Collateral, or compromise or settle any Account
constituting Collateral for less than the full amount thereof, or release any
person or property, in whole or in part, from payment thereof, or amend,
supplement or modify any Account constituting Collateral in any manner that
could reasonably be likely to materially adversely affect the value thereof, or
allow any credit or discount thereon, other than as normal and customary in the
ordinary course of a Grantor’s business.  Each Grantor will deliver to the
Administrative Agent a copy of each material demand, notice or document received
by it that questions or calls into doubt the validity or enforceability of any
Account. 

 

(g)       [Reserved.] 

 

(h)       Inventory.  With respect to the Inventory of each Grantor:

 

(i)    At all times keep correct and accurate records in all material respects
of such Grantor’s Inventory in accordance with its past practice.

 

(ii)   Produce, use, store and maintain the Inventory with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
conformity with applicable Laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto).

 

(i)       Books and Records.  Mark its books and records (and shall cause the
Issuer of the Pledged Equity of such Grantor to mark its books and records) to
reflect the security interest granted pursuant to this Agreement. 

 





11

--------------------------------------------------------------------------------

 



(j)       Nature of Collateral.  At all times maintain the Collateral as
personal property and not affix any of the Collateral to any real property in a
manner which would change its nature from personal property to real property or
a Fixture to real property, unless the Administrative Agent shall have a
perfected Lien on such Fixture or real property.

 

(k)       Issuance or Acquisition of Equity Interests in Limited Liability
Companies. 

 

(i)    Not without executing and delivering, or causing to be executed and
delivered, to the Administrative Agent such agreements, documents and
instruments as the Administrative Agent may reasonably require, issue or acquire
any Pledged Equity consisting of an interest in a limited liability company that
(A) is dealt in or traded on a securities exchange or in a securities market,
(B) by its terms expressly provides that it is a Security governed by Article 8
of the UCC, (C) is an investment company security, (D) is held in a Securities
Account or (E) constitutes a Security or a Financial Asset.

 

(ii)    Without the prior written consent of the Administrative Agent, no
Grantor will (A) vote to enable, or take any other action to permit, any
applicable Issuer to issue any Investment Property or Equity Interests
constituting limited liability company interests, except for those additional
Investment Property or Equity Interests constituting limited liability company
interests that will be subject to the security interest granted herein in favor
of the Secured Parties, or (B) enter into any agreement or undertaking, except
in connection with a Disposition permitted under Section 7.05 of the Credit
Agreement or as otherwise permitted under Section 7.09 of the Credit Agreement,
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any Investment Property constituting Collateral or
Pledged Equity or Proceeds thereof.

 

(iii)    If any Grantor shall become entitled to receive or shall receive (A)
any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property constituting
Collateral, or otherwise in respect thereof, or (B) any sums paid upon or in
respect of any Investment Property constituting Collateral upon the liquidation
or dissolution of any Issuer (except as permitted in connection with a
Disposition permitted under Section 7.09 of the Credit Agreement), such Grantor
shall accept the same as the agent of the Secured Parties, hold the same in
trust for the Secured Parties, segregated from other funds of such Grantor, and
promptly deliver the same to the Administrative Agent, on behalf of the Secured
Parties, in accordance with the terms hereof.





12

--------------------------------------------------------------------------------

 



(l)       Intellectual Property.

 

(i)    Not do any act or omit to do any act whereby any material Copyright may
become invalidated and (A) not do any act, or omit to do any act, whereby any
material Copyright owned by such Grantor may become injected into the public
domain; (B) notify the Administrative Agent promptly if it knows that any
material Copyright owned by such Grantor may become injected into the public
domain or of any materially adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any court or tribunal in the United States or any other country) regarding
such Grantor’s ownership of any such Copyright or its validity; (C) take all
reasonably necessary steps as it shall deem appropriate under the circumstances,
to maintain and pursue each application currently filed by such Grantor or filed
by such Grantor in the future (and to obtain the relevant registration) for any
material Copyright owned by such Grantor and to maintain each registration owned
by such Grantor presently or in the future for any material Copyright owned by
such Grantor including, without limitation, filing of applications for renewal
where necessary; and (D) promptly notify the Administrative Agent of any
material infringement, misappropriation, dilution or impairment of any Copyright
owned by such Grantor of which it becomes aware and take such actions as it
shall reasonably deem appropriate under the circumstances to protect such
Copyright, including, where such Grantor deems to be appropriate, the bringing
of suit for infringement, dilution or impairment or seeking injunctive relief
and seeking to recover any and all damages for such infringement,
misappropriation, dilution or impairment.

 

(ii)    Not make any assignment or agreement in conflict with the security
interest in the Copyrights of such Grantor hereunder (except as permitted by the
Credit Agreement).

 

(iii)    ((A) Continue to use each material Trademark it currently owns and uses
on each and every trademark class of goods applicable to its current line as
reflected in its current catalogs, brochures and price lists in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (B) maintain substantially the same level of quality of products and
services offered under such Trademark as currently maintained, (C) employ such
Trademark with the appropriate notice of registration, if applicable, (D) not
adopt or use any mark that is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the benefit of the Secured
Parties, shall obtain a perfected security interest in such mark as required
pursuant to this Agreement, and (E) not (and not permit any licensee or
sublicensee thereof to) do any act or omit to do any act whereby any such
Trademark may become invalidated.

 

(iv)    Not do any act, or omit to do any act, whereby any material Patent owned
by such Grantor may become abandoned or dedicated to the public domain.

 





13

--------------------------------------------------------------------------------

 



(v)     Notify the Administrative Agent and the Secured Parties promptly if it
knows that any application or registration relating to any material Patent or
Trademark owned by such Grantor may become abandoned or dedicated to the public
domain, or of any materially adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in the USPTO or any court or tribunal in any country)
regarding such Grantor’s ownership of any Patent or Trademark or its right to
register the same or to keep and maintain the same.

 

(vi)   Take all reasonably necessary steps, including, without limitation, in
any proceeding before the USPTO, or any applicable similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application that is currently pending and any new applications that such
Grantor may file in the future (and to obtain the relevant registration) and to
maintain each registration of each material Patent and Trademark, including,
without limitation, if/as applicable, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

 

(vii)   Promptly notify the Administrative Agent and the Secured Parties after
it learns that any material Patent or Trademark owned by such Grantor included
in the Collateral is infringed, misappropriated, diluted or impaired by a third
party and promptly take such other actions as it shall deem reasonably
appropriate under the circumstances to protect such Patent or Trademark.

 

(viii)  Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of such Grantor hereunder (except as
permitted by the Credit Agreement).

 

(ix)    Grant to the Administrative Agent a royalty free irrevocable license to
use such Grantor’s Intellectual Property in connection with the enforcement of
the Administrative Agent’s rights hereunder after the occurrence of an Event of
Default, but only to the extent any license or agreement granting to such
Grantor rights in such Intellectual Property does not prohibit such use by the
Administrative Agent.

 

Notwithstanding the foregoing, each of the Grantors may, in their reasonable
business judgment, fail to use, register, maintain, pursue, preserve, protect or
enforce any Intellectual Property which is determined by them to not be material
to their businesses and may take action or not take action with respect thereto
as they determine in their respective reasonable business judgment to be
worthwhile, necessary, advisable or in the best interests of such Grantor.

 

(m)      Equipment.  Except as permitted by the Credit Agreement, maintain each
item of Equipment necessary for the conduct of its business in good working
order and condition (reasonable wear and tear and obsolescence excepted).

 





14

--------------------------------------------------------------------------------

 



(n)       Government Contracts.  Promptly notify the Administrative Agent, in
writing, if it enters into any contract with a Governmental Authority under
which such Governmental Authority, as account debtor, owes a material monetary
obligation to any Grantor under any Account.

 

(o)       [Reserved].

 

(p)       [Reserved].

 

(q)       Further Assurances. 

 

(i)    Promptly upon the request of the Administrative Agent and at the sole
expense of the Grantors, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, all applications, certificates,
instruments, registration statements, and all other documents and papers the
Administrative Agent may reasonably request and as may be required by law in
connection with the obtaining of any consent, approval, registration,
qualification, or authorization of any Person deemed necessary or appropriate
for the effective exercise of any rights under this Agreement; provided that no
Grantor shall be required to (x) take any action to perfect a security interest
in any Collateral that the Administrative Agent reasonably determines in its
sole discretion that the costs and burdens to the Grantors of perfecting a
security interest in such Collateral (including any applicable stamp,
intangibles or other taxes) are excessive in relation to value to the Lenders
afforded thereby and (y) enter into  security agreements or pledge agreements
governed under the laws of any jurisdiction other than the United States of
America or take any actions required by the laws of any jurisdiction other than
the United States of America.

 

(ii)    From time to time upon the Administrative Agent’s reasonable request,
promptly furnish such updates to the information disclosed pursuant to this
Agreement and the Credit Agreement, including any Schedules hereto or thereto,
such that such updated information is true and correct in all material respects
as of the date so furnished.

 

5.         Authorization to File Financing Statements.  Each Grantor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time reasonably deem necessary or appropriate in order to perfect and
maintain the security interests granted hereunder in accordance with the UCC,
which such financing statements may describe the Collateral in the same manner
as described herein or may contain an indication or description of Collateral
that describes such property in any other manner as the Administrative Agent may
determine, in its sole reasonable discretion, is necessary, advisable or prudent
to ensure the perfection of the security interest in the Collateral granted
herein, including, without limitation, describing such property as “all assets,
whether





15

--------------------------------------------------------------------------------

 



now owned or hereafter acquired” or “all personal property, whether now owned or
hereafter acquired.” 

 

6.         Advances.  On failure of any Grantor to perform any of the covenants
and agreements contained herein or in any other Loan Document, the
Administrative Agent may, at its sole option and in its sole discretion, perform
the same and in so doing may expend such sums as the Administrative Agent may
reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures which the
Administrative Agent may make for the protection of the security hereof or which
may be compelled to make by operation of Law.  All such sums and amounts so
expended shall be repayable by the Grantors on a joint and several basis in
accordance with the Credit Agreement and shall constitute additional Secured
Obligations in accordance with the Credit Agreement.  No such performance of any
covenant or agreement by the Administrative Agent on behalf of any Grantor, and
no such advance or expenditure therefor, shall relieve the Grantors of any
Default or Event of Default.  The Administrative Agent may make any payment
hereby authorized in accordance with any bill, statement or estimate procured
from the appropriate public office or holder of the claim to be discharged
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Grantor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

7.         Remedies.

 

(a)       General Remedies.  Upon the occurrence of an Event of Default and
during continuation thereof, the Administrative Agent on behalf of the Secured
Parties shall have, in addition to the rights and remedies provided herein, in
the Loan Documents, in any other documents relating to the Secured Obligations,
or by any applicable Law (including, but not limited to, levy of attachment,
garnishment and the rights and remedies set forth in the UCC of the jurisdiction
applicable to the affected Collateral), the rights and remedies of a secured
party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) subject to the rights of any landlords, enter on any
premises on which any of the Collateral may be located and, without resistance
or interference by the Grantors, take possession of the Collateral, (ii) dispose
of any Collateral on any such premises, (iii) require the Grantors to assemble
and make available to the Administrative Agent at the expense of the Grantors
any Collateral at any place and time designated by the Administrative Agent
which is reasonably convenient to both parties, (iv) remove any Collateral from
any such premises for the purpose of effecting sale or other disposition
thereof, (v) without demand and without advertisement, notice, hearing or
process of law, all of which each of the Grantors hereby waives to the fullest
extent permitted by Law, at any place and time or times, sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale (which in the case of a

 





16

--------------------------------------------------------------------------------

 



private sale of Pledged Equity, shall be to a restricted group of purchasers who
will be obligated to agree, among other things, to acquire such securities for
their own account, for investment and not with a view to the distribution or
resale thereof), at any exchange or broker’s board or elsewhere, by one or more
contracts, in one or more parcels, for money, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements) and/or
(vi) complete and tender each internet domain name transfer document in its own
name, place and stead of the Grantor in order to effect the transfer of any
internet domain name registration, either to the Administrative Agent or to
another transferee, as the case may be and maintain, obtain access to, and
continue to operate, in its own name or in the name, place and stead of such
Grantor, such Grantor’s internet website and the contents thereof, and all
related advertising, linking and technology licensing and other contractual
relationships, in each case in connection with the maintenance, preservation,
operation, sale or other disposition of the Collateral or for any other purpose
permitted under the Loan Documents or by applicable Law. Each Grantor
acknowledges that any such private sale may be at prices and on terms less
favorable to the seller than the prices and other terms which might have been
obtained at a public sale and, notwithstanding the foregoing, agrees that such
private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Administrative
Agent shall have no obligation to delay sale of any such securities for the
period of time necessary to permit the Issuer of such securities to register
such securities for public sale under the Securities Act of 1933.  The
Administrative Agent or any other Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by applicable Law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold.  Neither the Administrative Agent’s compliance with
applicable Law nor its disclaimer of warranties relating to the Collateral shall
be considered to adversely affect the commercial reasonableness of any sale.  To
the extent the rights of notice cannot be legally waived hereunder, each Grantor
agrees that any requirement of reasonable notice shall be met if such notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to the
Borrower in accordance with the notice provisions of Section 11.02 of the Credit
Agreement at least 10 days before the time of sale or other event giving rise to
the requirement of such notice.  Each Grantor further acknowledges and agrees
that any offer to sell any Pledged Equity which has been (A) publicly advertised
on a bona fide basis in a newspaper or other publication of general circulation
in the financial community of New York, New York (to the extent that such offer
may be advertised without prior registration under the Securities Act of 1933),
or (B) made privately in the manner described above shall be deemed to involve a
“public sale” under the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act of 1933, and the Administrative Agent
may, in such event, bid for the purchase of such securities.  The Administrative
Agent shall not be obligated to make any sale or other disposition of the
Collateral regardless of notice having been given.  To the extent permitted by
applicable Law, any Secured Party may be a purchaser at any such sale.  To the
extent permitted by applicable Law, each of the Grantors hereby waives all of
its rights of redemption with respect to any such sale.  Subject to the
provisions of applicable Law, the Administrative Agent

 





17

--------------------------------------------------------------------------------

 



may postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by Law, be made at the time
and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place.  To the
extent permitted by applicable Law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Secured Party
arising out of the exercise by them of any rights hereunder except to the extent
any such claims, damages or demands result solely from the gross negligence, bad
faith or willful misconduct of the Administrative Agent or any other Secured
Party as determined by a final non-appealable judgment of a court of competent
jurisdiction, in each case against whom such claim is asserted.  Each Grantor
agrees that the internet shall constitute a “place” for purposes of Section
9-610(b) of the UCC and that any sale of Collateral to a licensor pursuant to
the terms of a license agreement between such licensor and a Grantor is
sufficient to constitute a commercially reasonable sale (including as to method,
terms, manner, and time) within the meaning of Section 9-610 of the UCC.

 

(b)       Remedies Relating to Accounts. 

 

(i)    During the continuation of an Event of Default, whether or not the
Administrative Agent has exercised any or all of its rights and remedies
hereunder, (A) each Grantor shall, upon the Administrative Agent’s request,
notify (such notice to be in form and substance satisfactory to the
Administrative Agent) its Account Debtors subject to a security interest
hereunder that such Accounts have been assigned to the Administrative Agent, for
the benefit of the Secured Parties and promptly upon request of the
Administrative Agent, instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected by the Administrative Agent
and (B) the Administrative Agent shall have the right to enforce any Grantor’s
rights against its customers and account debtors with respect to Accounts
constituting Collateral, and the Administrative Agent or its designee may notify
any Grantor’s customers and account debtors that such Accounts of such Grantor
have been assigned to the Administrative Agent or of the Administrative Agent’s
security interest therein, and may (either in its own name or in the name of a
Grantor or both) demand, collect (including without limitation by way of a
lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any such Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the Secured Parties in the Accounts constituting
Collateral. 

 

(ii)    Each Grantor acknowledges and agrees that the Proceeds of its Accounts
remitted to or on behalf of the Administrative Agent in accordance with the
provisions hereof shall be solely for the Administrative Agent’s own convenience
and that such Grantor shall not have any right, title or interest in such
Accounts or in any such other amounts except as expressly provided
herein.  Neither the Administrative Agent nor the Secured Parties shall have any
liability

 





18

--------------------------------------------------------------------------------

 



or responsibility to any Grantor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance. 

 

(iii)    During the continuation of an Event of Default, (A) the Administrative
Agent shall have the right, but not the obligation, to make test verifications
of the Accounts constituting Collateral in any manner and through any medium
that it reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications, (B) upon the Administrative Agent’s request and at
the expense of the Grantors, the Grantors shall cause independent public
accountants or others reasonably satisfactory to the Administrative Agent to
furnish to the Administrative Agent reports showing reconciliations, aging and
test verifications of, and trial balances for, such Accounts and (C) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on such Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.

 

(iv)    Upon the request of the Administrative Agent during the continuation of
an Event of Default, each Grantor shall forward to the Administrative Agent, on
the last Business Day of each week, deposit slips related to all cash, money,
checks or any other similar items of payment received by the Grantor during such
week, and, if requested by the Administrative Agent, copies of such checks or
any other similar items of payment. 

 

(c)       Deposit Accounts/Securities Accounts.  Upon the occurrence of an Event
of Default and during continuation thereof, the Administrative Agent may prevent
withdrawals or other dispositions of funds in Deposit Accounts and Securities
Accounts of the Grantors constituting Collateral subject to control agreements
or held with any Secured Party.

 

(d)       Investment Property/Pledged Equity.  Upon the occurrence of an Event
of Default and during the continuation thereof:  the Administrative Agent shall
have the right to receive any and all cash dividends, payments or distributions
made in respect of any Investment Property constituting Collateral or Pledged
Equity or other Proceeds paid in respect of any such Investment Property or
Pledged Equity, and any or all of any Investment Property constituting
Collateral or Pledged Equity may, at the option of the Administrative Agent, be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (i) all voting,
corporate and other rights pertaining to such Investment Property, or any such
Pledged Equity at any meeting of shareholders, partners or members of the
relevant Issuers or otherwise and (ii) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Investment Property or Pledged Equity as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of such Investment Property or Pledged Equity upon the merger,
consolidation, reorganization, recapitalization or other

 





19

--------------------------------------------------------------------------------

 



fundamental change in the corporate, partnership or limited liability company
structure of any Issuer or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Investment Property or Pledged Equity, and in connection therewith, the right to
deposit and deliver any and all of such Investment Property or Pledged Equity
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it; but the Administrative Agent shall have no duty to any Grantor
to exercise any such right, privilege or option and the Administrative Agent and
the other Secured Parties shall not be responsible for any failure to do so or
delay in so doing.  In furtherance thereof, each Grantor hereby authorizes and
instructs each Issuer with respect to any Collateral consisting of Investment
Property and/or Pledged Equity to (A) comply with any instruction received by it
from the Administrative Agent in writing that (1) states that an Event of
Default has occurred and is continuing and (2) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Grantor, and each Grantor agrees that each Issuer shall be fully protected in so
complying following receipt of such notice and prior to notice that such Event
of Default is no longer continuing, and (B) except as otherwise expressly
permitted hereby, pay any dividends, distributions or other payments with
respect to any Investment Property or Pledged Equity directly to the
Administrative Agent.  Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to this Section 7, each Grantor shall be permitted to receive
all cash dividends, payments or other distributions made in respect of any
Investment Property and any Pledged Equity to the extent permitted in the Credit
Agreement, and to exercise all voting and other corporate, company and
partnership rights with respect to any Investment Property and Pledged Equity to
the extent not inconsistent with the terms of this Agreement and the other Loan
Documents.

 

(e)       [Reserved.]

 

(f)       [Reserved.]    

 

(g)       Nonexclusive Nature of Remedies.  Failure by the Administrative Agent
or the Secured Parties to exercise any right, remedy or option under this
Agreement, any other Loan Document, any other document relating to the Secured
Obligations, or as provided by Law, or any delay by the Administrative Agent or
the Secured Parties in exercising the same, shall not operate as a waiver of any
such right, remedy or option.  No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Secured Parties shall only be granted as
provided herein.  To the extent permitted by Law, neither the Administrative
Agent, the Secured Parties, nor any party acting as attorney for the
Administrative Agent or the Secured Parties, shall be liable hereunder for any
acts or omissions or for any error of judgment or mistake of fact or law other
than their gross negligence, bad faith or willful misconduct hereunder as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  The rights and remedies of the Administrative Agent and

 





20

--------------------------------------------------------------------------------

 



the Secured Parties under this Agreement shall be cumulative and not exclusive
of any other right or remedy which the Administrative Agent or the Secured
Parties may have.

 

(h)        Retention of Collateral.  In addition to the rights and remedies
hereunder, the Administrative Agent may, in compliance with Sections 9-620 and
9-621 of the UCC or otherwise complying with the requirements of applicable Law
of the relevant jurisdiction, accept or retain the Collateral in satisfaction of
the Secured Obligations.  Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.

 

(i)         Waiver; Deficiency.  Each Grantor hereby waives, to the extent
permitted by applicable Laws, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any applicable
Laws in order to prevent or delay the enforcement of this Agreement or the
absolute sale of the Collateral or any portion thereof.  In the event that the
proceeds of any sale, collection or realization are insufficient to pay all
amounts to which the Administrative Agent or the Secured Parties are legally
entitled, the Grantors shall be jointly and severally liable for the deficiency
together with the costs of collection and the fees, charges and disbursements of
counsel in accordance with the Credit Agreement.  Any surplus remaining after
the full payment and satisfaction of the Secured Obligations shall be returned
to the Grantors or to whomsoever a court of competent jurisdiction shall
determine to be entitled thereto.

 

(j)         Registration Rights.

 

(i)    If the Administrative Agent shall determine that in order to exercise its
right to sell any or all of the Collateral it is necessary or advisable to have
such Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will
cause each applicable Issuer (and the officers and directors thereof) that is a
Grantor or a wholly-owned Subsidiary of a Grantor to execute and deliver all
such instruments and documents, and do or cause to be done all such other acts
as reasonably requested by the Administrative Agent as being, in the opinion of
the Administrative Agent, necessary or advisable to register such Restricted
Securities Collateral, or that portion thereof to be sold, under the provisions
of the Securities Act.  Each Grantor agrees to cause each applicable Issuer (and
the officers and directors thereof) to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of the Securities Act.

 

(ii)    Each Grantor further agrees that a breach of any of the covenants
contained in this Section 7 will cause irreparable injury to the Administrative
Agent and the other Secured Parties, that the Administrative Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 7 shall be

 





21

--------------------------------------------------------------------------------

 



specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement or that the Secured Obligations (other than
unasserted contingent obligations) have been paid in full.

 

8.         Rights of the Administrative Agent.

 

(a)         Power of Attorney.  In addition to other powers of attorney
contained herein, each Grantor hereby designates and appoints the Administrative
Agent, on behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default:

 

(i)       to demand, collect, settle, compromise, adjust, give discharges and
releases relating to Collateral, all as the Administrative Agent may reasonably
determine;

 

(ii)      to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

 

(iii)     to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

 

(iv)     to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Grantor on behalf of
and in the name of such Grantor, or securing, or relating to such Collateral;

 

(v)      to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;

 

(vi)     to adjust and settle claims under any insurance policy relating
thereto;

 

(vii)    to execute and deliver all assignments, conveyances, statements,
financing statements, continuation financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably determine necessary in order to perfect and
maintain the security interests and liens granted in this Agreement and in order
to fully consummate all of the transactions contemplated herein;

 





22

--------------------------------------------------------------------------------

 



(viii)   to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;

 

(ix)     to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

 

(x)      to exchange any of the Pledged Equity or other property constituting
Collateral upon any merger, consolidation, reorganization, recapitalization or
other readjustment of the Issuer thereof and, in connection therewith, deposit
any of the Pledged Equity with any committee, depository, transfer agent,
registrar or other designated agency upon such terms as the Administrative Agent
may reasonably deem appropriate;

 

(xi)     to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Administrative Agent or one or more of the Secured Parties or into
the name of any transferee to whom the Pledged Equity or any part thereof may be
sold pursuant to Section 7 hereof;

 

(xii)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;

 

(xiii)   to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

 

(xiv)   to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

 

(xv)    in the case of any Collateral consisting of Intellectual Property,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may request to evidence the
security interests created hereby in such Intellectual Property; and

 

(xvi)   do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until the termination of this Agreement in accordance with Section
10.  The Administrative Agent shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Administrative Agent in this Agreement, and shall not
be liable for any failure to do so or any delay in doing so.  The Administrative
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence,
bad faith or

 





23

--------------------------------------------------------------------------------

 



willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction.  This power of attorney is conferred on the
Administrative Agent solely to protect, preserve and realize upon its security
interest in the Collateral and shall not impose any duty upon the Administrative
Agent or any other Secured Party to exercise any such powers.

 

(b)       Assignment by the Administrative Agent.  The Administrative Agent may
from time to time assign the Secured Obligations to a successor Administrative
Agent appointed in accordance with the Credit Agreement, and such successor
shall be entitled to all of the rights and remedies of the Administrative Agent
under this Agreement in relation thereto.

 

(c)       The Administrative Agent’s Duty of Care.  Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors.  The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral.  In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (ii) taking any steps to clean,
repair or otherwise prepare the Collateral for sale.

 

(d)       Liability with Respect to Accounts.  Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account.  Neither the Administrative Agent
nor any Secured Party shall have any obligation or liability under any Account
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any Secured Party of any
payment relating to such Account pursuant hereto, nor shall the Administrative
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of a Grantor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 





24

--------------------------------------------------------------------------------

 



(e)        Releases of Collateral. 

 

(i)         If any Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted by the Credit Agreement, then the
security interest granted hereunder or under any other Collateral Document with
respect to such Collateral shall be automatically released and the
Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases and other documents,
and take such other action, reasonably necessary to evidence the release of the
Liens created hereby or by any other Collateral Document on such Collateral. 

 

(ii)         The Administrative Agent may release any of the Pledged Equity from
this Agreement or may substitute any of the Pledged Equity for other Pledged
Equity without altering, varying or diminishing in any way the force, effect,
lien, pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.

 

9.         Application of Proceeds.  After the exercise of remedies provided for
in Section 8.02 of the Credit Agreement (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in Section 8.02 of the
Credit Agreement) any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Administrative Agent or any
Secured Party in cash or Cash Equivalents will be applied in reduction of the
Secured Obligations in the order set forth in the Credit Agreement.

 

10.       Continuing Agreement.

 

(a)         This Agreement shall remain in full force and effect until the
Secured Obligations (other than contingent indemnification obligations) have
been paid in full, any Letters of Credit have been Cash Collateralized, and the
Commitments of the Lenders under the Credit Agreement have been terminated, at
which time this Agreement shall be automatically terminated (other than
obligations under this Agreement which expressly survive such termination) and
the Liens and security interests granted herein shall be automatically released
and terminated upon written acknowledgement by the Administrative Agent that all
Secured Obligations have been paid in full, and the Administrative Agent shall,
upon the request and at the expense of the Grantors, forthwith execute and
deliver all UCC termination statements and/or other documents reasonably
requested by the Grantors evidencing such release and termination.

 

(b)         This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable costs and expenses (including

 





25

--------------------------------------------------------------------------------

 



without limitation any reasonable legal fees and disbursements) incurred by the
Administrative Agent or any Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.

 

11.       Amendments; Waivers; Modifications, etc.  This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement.

 

12.       Successors in Interest.  This Agreement shall be binding upon each
Grantor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns.

 

13.       Notices.  All notices required or permitted to be given under this
Agreement shall be in conformance with Section 11.02 of the Credit Agreement;
provided that notices and communications to the Grantors shall be directed to
the Grantors, at the address of the Borrower set forth in Section 11.02 of the
Credit Agreement.

 

14.       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.  It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.  Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.  Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered, upon the request of any party, such fax transmission or electronic
mail transmission shall be promptly followed by such manually executed
counterpart.

 

15.       Headings.  The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

 

16.       Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY
TRIAL.  The terms of Sections 11.14 and 11.15 of the Credit Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

 

17.       Severability.  If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

18.       Entirety.  This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

 





26

--------------------------------------------------------------------------------

 



19.       Other Security.  To the extent that any of the Secured Obligations are
now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by a Grantor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuance of any Event of
Default, and the Administrative Agent shall have the right, in its sole
discretion, to determine which rights, security, liens, security interests or
remedies the Administrative Agent shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Secured Obligations or any of the rights of the
Administrative Agent or the Secured Parties under this Agreement, under any
other of the Loan Documents or under any other document relating to the Secured
Obligations.

 

20.       Joinder.  At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Security Joinder Agreement in the form of Exhibit D-2 to
the Credit Agreement or such other form reasonably acceptable to the
Administrative Agent.  Immediately upon such execution and delivery of such
Security Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as a “Grantor” and have
all of the rights and obligations of a Grantor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Security Joinder Agreement.

 

21.       Consent of Issuers of Pledged Equity.  Any Loan Party that is an
Issuer hereby acknowledges, consents and agrees to the grant of the security
interests in such Pledged Equity by the applicable Grantors pursuant to this
Agreement, together with all rights accompanying such security interest as
provided by this Agreement and applicable Law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such Issuer.

 

22.       Joint and Several Obligations of Grantors.

 

(a)         Each of the Grantors is accepting joint and several liability
hereunder in consideration of the financial accommodations to be provided by the
Lenders under the Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Grantors and in consideration of the undertakings of
each of the Grantors to accept joint and several liability for the obligations
of each of them.

 

(b)         Each of the Grantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a primary obligor,
joint and several liability with the other Grantors with respect to the payment
and performance of all of the Secured Obligations, it being the intention of the
parties hereto that (i) all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them and (ii) a separate action may be brought against each Grantor to
enforce this Agreement whether or not the Borrower, any other Grantor or any
other person or entity is joined as a party.

 

(c)         Notwithstanding any provision to the contrary contained herein or in
any other Loan Documents, to the extent the obligations of a Grantor shall be
adjudicated to

 





27

--------------------------------------------------------------------------------

 



be invalid or unenforceable for any reason (including, without limitation,
because of any applicable state or federal law relating to fraudulent
conveyances or transfers) then the obligations of such Grantor hereunder shall
be limited to the maximum amount that is permissible under applicable law
(whether federal or state and including, without limitation, Debtor Relief
Laws).

 

23.       Marshaling.  The Administrative Agent  shall not be required to
marshal any present or future collateral security (including but not limited to
the Collateral) for, or other assurances of payment of, the Secured Obligations
or any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising.  To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Administrative Agent’s rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.

 

24.       Injunctive Relief. 

 

(a)         Each Grantor recognizes that, in the event such Grantor fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement or any other Loan Document with respect to the Collateral, any remedy
of law may prove to be inadequate relief to the Administrative Agent and the
other Secured Parties.  Therefore, each Grantor agrees that the Administrative
Agent and the other Secured Parties, at the option of the Administrative Agent
and the other Secured Parties, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

(b)         The Administrative Agent, the other Secured Parties and each Grantor
hereby agree that no such Person shall have a remedy of punitive or exemplary
damages against any other party to a Loan Document and each such Person hereby
waives any right or claim to punitive or exemplary damages that they may now
have or may arise in the future in connection with any dispute under this
Agreement or any other Loan Document, whether such dispute is resolved through
arbitration or judicially.

 

25.       Secured Parties.  Each Secured Party that is not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates shall be entitled to all of the rights, benefits and immunities
conferred under Article IX of the Credit Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



28

--------------------------------------------------------------------------------

 



Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

 

 

GRANTORS:

TOPBUILD CORP., a Delaware Corporation

 

 

 

 

 

By:

/s/ George Sellew

 

Name:

George Sellew

 

Title:

Treasurer

 

 

 

 

 

 

American National Services, Inc., a

 

California corporation

 

 

 

Builder Services Group, Inc., a Florida

 

corporation

 

 

 

Coast Insulation Contractors, Inc., a

 

California corporation

 

 

 

Service Partners, LLC, a Virginia limited

 

liability company

 

 

 

Superior Contracting Corporation, a

 

Delaware corporation

 

 

 

TopBuild Services Group Corp., a

 

Delaware corporation

 

 

 

TruTeam, LLC, a Delaware corporation

 

 

 

 

 

By:

/s/ George Sellew

 

Name:

George Sellew

 

Title:

Treasurer

 





SECURITY AND PLEDGE AGREEMENT

(TopBuild  Corp.)

--------------------------------------------------------------------------------

 



Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

By:

/s/ Darleen R DiGrazia

 

Name:

Darleen R DiGrazia

 

Title:

Vice President

 

 

 

 



SECURITY AND PLEDGE AGREEMENT

(TopBuild  Corp.)

--------------------------------------------------------------------------------

 



EXHIBIT A

 

[FORM OF]

IRREVOCABLE STOCK POWER

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
__________________ the following Equity Interests of [___________], a
[_________] [corporation] [limited liability company]:

 

No. of Shares

Certificate No.

 

 

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer.  The
agent and attorney-in-fact may substitute and appoint one or more persons to act
for him. 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



Exhibit A

--------------------------------------------------------------------------------

 



EXHIBIT   B

 

[FORM OF]

NOTICE OF GRANT OF SECURITY INTEREST IN COPYRIGHTS

 

 

[United States Copyright Office] [Canadian Intellectual Property Office]

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security and Pledge Agreement dated as of
May 5, 2017 (as amended, modified, extended, restated, renewed, replaced, or
supplemented from time to time, the “Agreement”) by and among the Grantors party
thereto (each an “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as administrative agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the copyrights and
copyright applications shown on Schedule 1 attached hereto to the Administrative
Agent for the ratable benefit of the Secured Parties.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Agreement.

 

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
copyrights and copyright applications set forth on Schedule 1 (a) may only be
terminated in accordance with the terms of the Agreement and (b) is not to be
construed as an assignment of any copyright or copyright application.

 

 

 

 

Very truly yours,

 

 

 

[GRANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 



Exhibit B

--------------------------------------------------------------------------------

 



EXHIBIT   C

 

[FORM OF]

NOTICE OF GRANT OF SECURITY INTEREST IN PATENTS

 

 

[United States Patent and Trademark Office] [Canadian Intellectual Property
Office]

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security and Pledge Agreement dated as
of  May 5, 2017 (as amended, modified, extended, restated, renewed, replaced, or
supplemented from time to time, the “Agreement”) by and among the Grantors party
thereto (each an “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as administrative agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the patents and patent
applications shown on Schedule 1 attached hereto to the Administrative Agent for
the ratable benefit of the Secured Parties.  Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed thereto in the Agreement.

 

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the patents
and patent applications set forth on Schedule 1 (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any patent or patent application.

 

 

 

 

Very truly yours,

 

 

 

[GRANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 



Exhibit C

--------------------------------------------------------------------------------

 



EXHIBIT   D

 

[FORM OF]

NOTICE OF GRANT OF SECURITY INTEREST IN TRADEMARKS

 

 

[United States Patent and Trademark Office] [Canadian Intellectual Property
Office]

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security and Pledge Agreement dated as of
May 5, 2017 (as amended, modified, extended, restated, renewed, replaced, or
supplemented from time to time, the “Agreement”) and among the Grantors party
thereto (each an “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as administrative agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the trademarks and
trademark applications shown on Schedule 1 attached hereto to the Administrative
Agent for the ratable benefit of the Secured Parties.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Agreement.

 

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
trademarks and trademark applications set forth on Schedule 1 (a) may only be
terminated in accordance with the terms of the Agreement and (b) is not to be
construed as an assignment of any trademark or trademark application.

 

 

Very truly yours,

 

 

 

[GRANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit D

--------------------------------------------------------------------------------